DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the RCE filed 11/4/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US PGPub 2019/0103409 A1 in view of Choi et al., US PGPub 2010/0314740 A1.
a.	Regarding claim 1, Xu et al. shows,1, (Currently Amended) A stacked semiconductor package comprising: a package base substrate comprising a top layer and a bottom layer, a plurality of signal wires and at least one power ire, wherein a plurality of top surface connecting pads and a plurality of bottom surface connecting pads are on a top surface and a bottom surface of the package base substrate, respectively; and at least a portion of the plurality of signal wires are in the at least one of the top layer or the bottom layer; and a plurality of semiconductor chips that are sequentially stacked on the top surface of the package base substrate and are electrically connected to the top surface connecting pads, the plurality of semiconductor chips comprising a first semiconductor chip that is a bottommost semiconductor chip of the plurality of semiconductor chips, and a second semiconductor chip that is on the first semiconductor chip, wherein the plurality of signal wires are spaced apart from a first portion of the package base : substrate that overlaps a first edge of the first semiconductor chip, the first edge overlapping the second semiconductor chip in a vertical direction, and wherein at least one  of the plurality of signal wires extends between the top surface and the bottom surface of the package base substrate in a second portion of the package base substrate that is overlapped in the vertical direction by the first semiconductor chip (Fig. 3B).

[0050] In some embodiments, adhesive layers 104 are a die attach film that is laminated onto the backside of a wafer from which the dies are cut. In some embodiments, adhesive layers 104 are applied to a wafer from which the dies are singulated in liquid form, by spin coating or spray coating. In some embodiments, adhesive layers are applied as a paste to singulated dies. In some embodiments, at the stage of die stack assembly depicted in FIG. 3A, adhesive layers 104 are partially cured to a semisolid state to enable building die stack 301 by tacking down a first die 103 on substrate 105, then tacking a second die 103 on top of the first die 103 with edges offset, etc., until die stack 301 is completely assembled. The adhesion of adhesion layer 104 is moderate, and is strong enough to hold the assembly together for wire bonding at temperatures of approximately 150.degree. C. 
[0051] FIG. 3B illustrates a profile view of package 300 comprising multiple dies stacked in a shingle arrangement die stack after bonding wires between adjacent dies, according to some embodiments of the disclosure. 
[0052] In FIG. 3B, adjacent dies 103 are interconnected in a daisy chain configuration by wires 102 during a wire bonding step at elevated temperatures (e.g., approximately 150.degree. C.). In some embodiments, balls 109 are formed and bonded to bond pads 108 by the wire bonding process, and wires 102 are then bonded to balls 109. Materials for wires 102 and balls 109 may be any one of, but not limited to, gold, copper, silver, aluminum and alloys of aluminum, according to some embodiments. In some embodiments, wires 102 are forward bonded in the following manner. 

[0054] Also indicated in FIG. 3B is the offset distance d between die 103, and the cumulative offset D of die stack 301. In some embodiments, d is between 0.3 to 0.5 mm. For die stack 301 comprising five dies, as shown in FIGS. 3A and 3B, cumulative offset D is 1.2 to 2 mm, which is added to the die length in the y-dimension, resulting in a die stack footprint equal to D summed with the die length. For die stacks comprising even more dies, offset D is larger, increasing the overall footprint of package 300.

    PNG
    media_image1.png
    451
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    861
    554
    media_image2.png
    Greyscale

Xu et al., does not explicitly show that at least a portion of the plurality of signal wires are in at least one of the top or bottom layer and the plurality of signal wires spaced and extending as amended.  
Choi et al., teaches that at least a portion of the plurality of signal wires are in at least one of the top or bottom layer and the plurality of signal wires spaced and extending as amended (Fig. 14; [0116]-[0119]).  
Choi et al., Fig 14 below:



    PNG
    media_image3.png
    563
    507
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the at the time the invention was made to have further utilized the stack and wiring arrangement as in Choi et al., in the structure of Xu et al., with the motivation that the structure allows for a smaller package and allow for access to the pads ([0118] Choi et al.).  The combination can be met with a reasonable expectation for success since they are related stacked structures.
b.	Regarding claim 2, Xu et al. shows, 2. (Currently Amended) The stacked semiconductor package of claim 1, wherein at least some of the signal wires pass through a third portion of the package base substrate that overlaps a second edge of the first semiconductor chip in the vertical direction, the second edge not overlapping the second semiconductor chip in the vertical direction (Fig. 3B shows that the edges on the right, second edges don’t overlap the edge beneath each 103 chip of the stack). 
Regarding claim 3, Xu et al. shows, 3. (Original) The. stacked semiconductor package of claim 1, wherein each of the bottom surface connecting pads has a first width in a horizontal direction, and wherein the signal wires are spaced apart from the first portion of the package base substrate that overlaps the first edge by a second width in the horizontal direction equal to or greater than the first width (Fig. 3B Shows the signal wires are spaced equal to the first width).
d.	Regarding claim 4, Xu et al. shows, 4. (Original) The stacked semiconductor package of claim 3, wherein the second width is equal to or twice the first width (Fig. 3B shows the width is equal to the first width).
e.	Regarding claim 5, Xu et al. shows, 5. (Currently Amended) The stacked semiconductor package of claim 3, wherein a portion of the at least one power wire is within the second width from the first portion of the package base substrate that overlaps the first edge of the first semiconductor chip in the vertical direction (Fig. 3B shows the first wire overlaps the first chip and is within the second width).
f.	Regarding claim 6, Xu et al. shows, 6. (Currently Amended) The stacked semiconductor package of claim 3, wherein the at least one power wire passes through the first portion of the package base substrate that overlaps the first edge of the first semiconductor chip in the vertical direction (Fig. 3b shows the wire extending up from the first chip pad goes to second chip and overlaps).
g.	Regarding claim 7, Xu et al. shows, 7. (Original) The stacked semiconductor package of claim 1, wherein the first edge comprises all edges of the first semiconductor chip (Fig. 3B shows that the first edge of the first 103 comprises the whole edge of the first 103) 
h.	Regarding claim 8, Xu et al. shows, 8. (Original) The stacked semiconductor package of claim 1, wherein the first edge comprises one entire edge and portions of two other edges from among edges of the first semiconductor chip(Fig. 3B shows the first 103 has the complete edge of itself and the remaining 103’s above it too).
Regarding claim 9, Xu et al. shows, 9. (Original) The stacked semiconductor package of claim 1, wherein the first edge comprises portions of two edges from among edges of the first semiconductor chip (Fig. 3B shows that the first 103 on the bottom has portions of more than 2 additional 103’s above it).
 Regarding claim 32-34, Xu et al., shows the package of claim 1 above.
Xu et al., does not explicitly show: wherein at least a portion of the plurality of signal wires are in the top layer, wherein at least a portion of the plurality of signal wires are in the bottom layer, wherein the package base substrate comprises at least a middle layer between the top and bottom layers, and at least a portion of the plurality of signal wires are in the middle layer.
Choi et al., teaches: wherein at least a portion of the plurality of signal wires (116/118) are in the top layer, wherein at least a portion of the plurality of signal wires are in the bottom layer, wherein the package base substrate comprises at least a middle layer between the top and bottom layers, and at least a portion of the plurality of signal wires are in the middle layer (Fig. 14; [0116]-[0119]).


    PNG
    media_image3.png
    563
    507
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the at the time the invention was made to have further utilized the stack and wiring arrangement as in Choi et al., in the structure of Xu et al., with the motivation that the structure allows for a smaller package and allow for access to the pads ([0118] Choi et al.).  The combination can be met with a reasonable expectation for success since they are related stacked structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812